DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks , filed 06-14-2021, with respect to the rejection(s) of claim(s) 1-6, 8-15, 17-22 under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee’434 and further in view of Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo et al (US 20140064203) and Kim et al (US 20110305290).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-6, 8-12, 14-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170332372) in view of Seo et al (US 20140064203) and further in view of Kim et al (US 20110305290).

As to claim 1 Lee discloses a method comprising: establishing, by a user equipment, a radio resource control connection with a wide area network base station to enter a radio resource control connected state (Lee, s410-s430 of Fig.4, ¶0063-¶0064; Fig.9, ¶0093- macro cell typical of a WAN); transmitting a radio resource control message, wherein transmitting comprises transmitting a radio resource control message including a system information request in response to receiving the uplink grant (Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request may be transmitted via at least one of…. PRACH preamble resources ¶106- RRC message).
Lee is silent where the UE sends an uplink grant request message using a random access channel preamble while in the radio resource control connected state and receiving an uplink grant from the base station. However in an analogous art Seo remedies this deficiency: Seo ¶0017- scheduling request or a PRACH preamble may be transmitted from the first UE to the eNB; ¶0212- 4th sentence- The eNB provides a UL grant to the UE in response to the PRACH preamble.¶0181- 6th sentence-(RRC) connection establishment.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Seo for the purpose of requesting of a base station resource allocation (Seo – Abstract).
Lee and Seo however are silent where the request message uses a predefined dedicated random access channel preamble- as best understood a predefined dedicated random access channel preamble can be preset in the UE, or can be otherwise obtained by the UE.  However in an analogous art Kim remedies this deficiency: Kim ¶0144- last two sentences- when using the dedicated preamble, the UE may apply the UE-specific DL-UL linkage. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee and Seo with that of Kim for the purpose of applying a UE specific random access preamble (Kim ¶0144- 1st and 2nd sentences). 

As to clams 3 and 12 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 2 and 11respectively, wherein the uplink grant request message requests resources to at least accommodate the system information request (Lee¶0013-radio resource control message).

As to claims 5 and 14 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 2 and 11 respectively, further comprising receiving a system information block in response to sending the radio resource control message (Lee ¶0087- last sentence).

As to claims 6, 15 and 20 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 1,10 and 19 respectively further comprising receiving configuration information related to the predefined dedicated random access channel preamble from the base station (Lee, Fig.7 ¶0078- system information block- SIB).

As to claims 8 and 17 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 6 and 15 respectively wherein receiving the configuration information related to the predefined dedicated random access channel preamble comprises receiving configuration information related to the predefined dedicated random access channel preamble from the base station in a dedicated radio resource control message (Kim ¶0088- dedicated channel).

As to claims 9 and 18 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 6 and 15 respectively, wherein receiving the configuration information related to the predefined dedicated random access channel preamble comprises receiving the configuration information related to the predefined dedicated random access channel preamble from the base station in a handover command message (Lee ¶0118- last sentence).

As to claim 10 Lee disclose an apparatus comprising: a controller that controls the operations of the apparatus Lee ¶0016; and a transceiver coupled to the controller (Lee¶0016- 2nd sentence- a transceiver; and a processor configured to connect…. transceiver, wherein the processor may be configured to control)  , where the transceiver establishes a radio resource control connection with a wide area network base station to enter a radio resource control connected state(Lee, s410-s430 of Fig.4, ¶0063-¶0064 Fig.9, ¶0093- macro cell typical of a WAN);and transmits a radio resource control message wherein the transceiver transmits the radio resource control message including a system information request Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request may be transmitted via at least one of…. PRACH preamble resources ¶106- RRC message.).
Lee is silent where the UE sends an uplink grant request message using a random access channel preamble while in the radio resource control connected state and receiving an uplink grant from the base station. However in an analogous art Seo remedies this deficiency: Seo ¶0017- scheduling request or a PRACH preamble may be transmitted from the first UE to the eNB; ¶0212- 4th sentence- The eNB provides a UL grant to the UE in response to the PRACH preamble.¶0181- 6th sentence-(RRC) connection establishment.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Seo for the purpose of requesting of a base station resource allocation (Seo – Abstract).
Lee and Seo however are silent where the request message uses a predefined dedicated random access channel preamble- as best understood a predefined dedicated random access channel preamble can be preset in the UE, or can be otherwise obtained by the UE.  However in an analogous art Kim remedies this deficiency: Kim ¶0144- last two sentences- when using the dedicated preamble, the UE may apply the UE-specific DL-UL linkage. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee and Seo with that of Kim for the purpose of applying a UE specific random access preamble (Kim ¶0144- 1st and 2nd sentences). 

As to claim 19 Lee discloses a method comprising: establishing, by a user equipment, a radio resource control connection with a wide area network base station to enter a radio resource control connected state(Lee, s410-s430 of Fig.4, ¶0063-¶0064 Fig.9, ¶0093- macro cell typical of a WAN); Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request may be transmitted via at least one of…. PRACH preamble resources ¶106- RRC message.).
Lee is silent where the UE sends an uplink grant request message using a random access channel preamble while in the radio resource control connected state and receiving an uplink grant from the base station. However in an analogous art Seo remedies this deficiency: Seo ¶0017- scheduling request or a PRACH preamble may be transmitted from the first UE to the eNB; ¶0212- 4th sentence- The eNB provides a UL grant to the UE in response to the PRACH preamble.¶0181- 6th sentence-(RRC) connection establishment.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Seo for the purpose of requesting of a base station resource allocation (Seo – Abstract).
Lee and Seo however are silent where the request message uses a predefined dedicated random access channel preamble- as best understood a predefined dedicated random access channel preamble can be preset in the UE, or can be otherwise obtained by the UE.  However in an analogous art Kim remedies this deficiency: Kim ¶0144- last two sentences- when using the dedicated preamble, the UE may apply the UE-specific DL-UL linkage. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee and Seo with that of Kim for the purpose of applying a UE specific random access preamble (Kim ¶0144- 1st and 2nd sentences). 

As to claims 21 the combined teachings of Lee, Seo and Kim disclose the method according to claim 1, wherein the predefined dedicated random access channel preamble comprises a predefined (Lee ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure)

As to claim 22 the combined teachings of Lee, Seo and Kim disclose the method according to claim 1, wherein sending comprises sending, by the user equipment to the base station, the uplink grant request message using the predefined dedicated random access channel preamble while in the radio resource control connected state Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence), and wherein receiving comprises receiving the uplink grant from the base station in response to sending the uplink grant request message (Seo ¶0017- scheduling request or a PRACH preamble may be transmitted from the first UE to the eNB; ¶0212- 4th sentence- The eNB provides a UL grant to the UE in response to the PRACH preamble).

Claims 4 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Seo in view of Kim and further in view of Lee et al (US 20180192434) here in after Lee’434.

As to claims 4 and 13 the combined teachings of the combined teachings of Lee, Seo and Kim 
disclose the method and apparatus according to claims 1 and 10, however silent with regard to determining whether the uplink grant provides resources to accommodate both the system information request and a medium access control element; and prioritizing sending the system information request over sending the medium access control element when the uplink grant does not provide resources to accommodate both the system information request and the medium access control control element. However in an analogues art Lee’434 remedies this deficiency: (Lee’434- an eNB that receives a newly defined MAC CE for the fast UL grant request allocates a UL resource with higher priority than other UE. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Lee, Seo and Kim with that of Lee’434 for the purpose of defining prioritizing UL resources (Lee’434 ¶0397).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Seo in view of Kim and further in view of Ng et al (US 20150181575).

As to claims 7 and 16 the combined teachings of Lee, Seo and Kim disclose the method and apparatus according to claims 6 and 15 respectively, however silent wherein receiving the configuration information related to the predefined dedicated random access channel
preamble comprises receiving the configuration information related to the predefined dedicated random access channel preamble from the base station in an essential system information, the essential system information block including essential system information associated with a cell of the base station. However in an analogous art Ng remedies this deficiency: block ((Ng ¶0094- 0095- SIB2: Since SIB2 contains essential system information, SIB2 is required. ¶0168- 3rd sentence- essential SIB information from eNB 103) Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Ng with that of Lee, Seo and Kim for the purpose of receiving essential SIB information from a BS (Ng ¶0168- 3rd sentence).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462